Atkinson, J.
This was an action by a plaintiff in fi. fa. against a sheriff and the sureties on his official bond, for damages on account of the failure of the sheriff to advertise and sell certain proprety on which he had levied. According to the uncontradicted evidence, the plaintiff did not pay or tender to the sheriff in advance the money necessary to pay the cost of advertising the property for sale, as provided in the Civil Code, § 6064. There was no error, upon conclusion of the evidence offered by both sides, in directing a verdict for the defendants.

Judgment affirmed.


All the Justices eonewr.